Citation Nr: 1129829	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. Jarrett




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1978, which included a tour in the Republic of Vietnam, December 1967 to May 1968.  The Veteran was awarded the Combat Infantry Badge, Bronze Star with "V" Device, and the Purple Heart.  The Veteran died in July 1992.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO did not reopen the claim for service connection for cause of death because it found the evidence was not new and material.  The appellant filed a request for reconsideration and in December 2006, the RO reopened the claim, but still denied service connection for cause of death.  The appellant filed a notice of disagreement and this appeal ensued.  

In September 2009, the Board reopened the claim for service connection for the cause of the Veteran's death and remanded the claim for further development.  Only part of that development has been completed.  

The appellant testified before the undersigned at a travel hearing at the RO in April 2009.  A transcript has been incorporated into the record.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In September 2009, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death.  The Board remanded the claim so that further development could be completed.  The Board finds that on remand the Appeals Management Center (AMC) provided appropriate notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007) and requested Social Security Administration records and received a negative response.  

However, there has not been substantial compliance with the remand.  The Board finds AMC did not get a proper response regarding in-service military hospital records and post-service military hospital records.  The AMC also failed to send the claims file to a VA examiner for an opinion.  

For the in-service hospital records from the MHD 106th General Hospital and the MHD United States Army Hospital at Fort Carson, the February 2010, a personnel information exchange system (PIES) response is incomplete.  It simply says the service treatment records are already sent.  It was already known as the service treatment records were associated with the file.  On remand, the PIES response should state whether the clinical record libraries of these hospitals are available for search, and, if so, whether the search was successful or not.  

Regarding post-service records from Ireland Army Community Hospital at Fort Knox, there has not been an appropriate response to a request for records.  A February 1999 response from the hospital itself shows that the requested records were retired to the National Personnel Records Center (NPRC).  A March 1999 response from NPRC only shows that records from 1984 were requested and not found.  

In November 2008, only in-service records from Ireland Army Community Hospital were requested.  The December 2008 formal finding memorandum and the December 2008 notice letter are incorrect.  The RO did not search for records from January 1976 to December 1992 at Ireland Army Community Hospital (via the NPRC).  The file shows only searches for in-service records (the Veteran was in-service until February 1978).  

In the Board's September 2009 remand, it was requested that a search for in-hospital and out-patient records for medical treatment as a retiree from February 1978 to July 1992 at Ireland Army Hospital, Fort Knox be completed.  In February 2010, the PIES request stated: "We also request the Veteran's inpatient and outpatient hospital treatment records for medical treatment as a retiree from February 1978 to July 1992 at Ireland Army Hospital, Fort Knox."  The response was "Prior VA 3101 response furnished to VARO, 600 Federal Plaza, Louisville, KY, 40202 on 7/11/1978 under [redacted] contained STRs."  This response is unresponsive regarding whether post-service records were available or not.  It looks like the NPRC was saying that the service treatment records were already sent.  The request was for post-service records from the Ireland Army Community Hospital; not in-service records and not service treatment records.  

On remand, the AMC must request the post-service records: in-hospital and out-patient records for medical treatment as a retiree from February 1978 to July 1992 at Ireland Army Hospital, Fort Knox.  A negative reply must be placed in the file.  The reply must be responsive to the request.  If the records are unavailable, the AMC should notify the appellant.  

The evidence shows the Veteran was treated at Wright-Patterson AFB.  The February 2010 PIES request stated: "We additionally request inpatient and outpatient hospital treatment records for the Veteran as a retiree from the USAF Medical Center at Wright-Patterson AFB, OH from February 1990 to September 1991."  The response was "Prior VA 3101 response furnished to VARO, 600 Federal Plaza, Louisville, KY, 40202 on 7/11/1978 under [redacted] contained STRs."  Again, this response is unresponsive regarding whether post-service records were available or not.  Again, the NPRC was saying the service treatment records were already sent.  The request was for post-service records from Wright-Patterson AFB.  

On remand, AMC must request the in-hospital and out-patient records for medical treatment as a retiree from February 1990 to September 1991at USAF Medical Center at Wright-Patterson AFB, Ohio.  A negative reply must be placed in the file.  The reply must be responsive to the request.  If the records are unavailable, the AMC should notify the appellant.  

Additionally, an opinion is needed from a VA examiner, regardless of whether or not any new records are associated with the file.  The Veteran died in July 1992.  His death certificate listed the cause of the Veteran's death as hepatic coma, as due to liver cirrhosis, with chronic obstructive pulmonary disease (COPD) as a significant condition that contributed to death.  By an October 1978 rating decision, the Veteran's service-connected disabilities were residuals from a gunshot wound (GSW), right leg involving muscle group XV, moderate, which was evaluated at 10 percent; injury, peroneal nerve, right leg, postoperative, which was evaluated at 10 percent; and high frequency hearing loss, which had a noncompensable rating.  

The appellant claims the Veteran had contracted Hepatitis C from a blood transfusion, while being treated for the gunshot wound in service, and that this Hepatitis C caused or contributed to his death (See the appellant's October 2004 and April 2005 statements).  Alternatively, she claims that his death was due to exposure of Agent Orange (see April 2005 statement).  

The Board will attempt to briefly summarize the case for the examiner based on the current records in the file.  In the Veteran's personnel file, his record of assignments shows he was a squad leader from December 13, 1967 in Vietnam.  On May 18, 1968, he was a patient at "MHD 106th General Hospital."  Next, he was a patient from May 30, 1968 at "MHD USAH Fort Carson Colorado."  He was reassigned on July 13, 1968.  

Two lay statements of witnesses who had personal knowledge of the Veteran's combat wounds were submitted.  An April 2007 email from A.G., who was a member of Veteran's unit and wounded at the same time as the Veteran, states that A.G. visited the Veteran at the "12th Evac" in Cu Chi, Vietnam.  He wrote:

I remember him pointing to his leg and saying his motorcycle riding days were over.  His wound was that serious.  Although I don't have personal knowledge that [the Veteran] was transfused, I know his leg wound seriously bled and certainly warranted a blood transfusion[.]  Also I might add that it was possible to be in contact with blood products and get contamination on the medivac helo as many seriously wounded and bleeding soldiers would be carried out on the same helo.  

An April 2007 email from D.H., who was in Vietnam with the Veteran and was present the day that the Veteran was wounded, similarly stated the Veteran was seriously wounded.  He said that two soldiers came to the Veteran's aid and lifted him up and carried him off the battlefield.  The Veteran wasn't able to walk on his own because of his wounds.  D.H. stated that the doctor "had his hands full until the Medivac came in and took away the wounded" which included the Veteran and A.G.  D.H. visited both of them at the 12th Evac Hospital in Cu Chi.  He saw that the Veteran was hooked up to IVs and his leg was wrapped.  The doctor told the Veteran that his war was over and he was going home.  

Currently, there are no in-service hospital treatment records in the file regarding the Veteran's combat wound treatment.  The most recent record after April 1968 is an October 1968 service treatment record which showed the Veteran was evaluated for an old right leg wound from May 1968.  He had difficulty with prolonged standing and physical training.  He reported weakness of the peroneal nerve.  The examination showed a healed scar of the right knee.  He had absent sensation over the anterior joints of the leg.  He was given a permanent L3 profile.  

Other records do not show a past blood transfusion, although a December 1974 service treatment record does show the Veteran had a partial amputation of the right index finger.  The wound was closed and put in a splint.  Follow up records show healed within one month.  At separation in September 1977, it was noted the Veteran had a large scar in the knee area with decreased range of motion and paresthesias.  At separation, he reported swollen or painful joints, but no jaundice or hepatitis.  In October 1977, a service treatment record documented that the Veteran had a shrapnel wound earlier in service and had immobilization for popliteal artery repair.  

An August 1978 VA examination showed the Veteran's liver and spleen were not enlarged.  

The next medical record in the file is from March 1990; a Wright Patterson AFB request from the Armed Forces Institute of Pathology showed a liver biopsy found chronic active hepatitis with accumulation of PAS-positive diastase resistant immunoreactive-positive globules for alpha one antitrypsin deficiency (A1AT).  He also had hemosiderosis, moderate, heptocellular, etiology undetermined.  

By April 1990, the Veteran was admitted to USAF Medical Center, Wright-Patterson AFB.  The medical record concerning this admission noted that the Veteran had a history of hyperthyroidism, possible hemochromatosis and A1AT.  He was treated in February 1990 for complaints of weakness and diarrhea; he was found to "be profoundly hyperthyroid."  The record states a liver core biopsy showed chronic active hepatitis with fibrosis.  It describes how the Veteran was admitted a second time and states at that time "the patient was status-post phlebotomy times 3."  

Relevant information under past medical history included a diagnosis of COPD for the past 10 years, increased liver function tests, hyperthyroidism, chronic active hepatitis, cirrhosis of the liver of unknown etiology, and diverticulosis.  The Veteran had a significant alcohol history and was a two pack per day smoker for 20 years (he had quit 14 years prior).  His family history was negative for any liver or thyroid disease.  However, his mother and brother had a history of A1AT, which led to COPD.  His past surgery included the liver biopsy in February 1990 and right neck cyst removal.  

The Veteran had an enlarged liver upon physical examination.  He had marked extremity wasting.  Another liver biopsy was cancelled because the Veteran's cirrhosis was too severe.  He was going to be a candidate for a liver transplant.  The diagnoses were: cirrhotic liver; coagulopathy secondary to cirrhotic liver; ascites secondary to cirrhotic liver; chronic active hepatitis, with A1AT and hemochromatosis to be ruled out; and hyperthyroidism.  A follow up note on the record dated May 16, 1990 stated that the Veteran had cirrhosis secondary to A1AT.  

There are some laboratory tests from June 1992 in the file, however, given that they are from 1992, none of them appear to show a enzyme immunoassay (EIA), enzyme-linked immunosorbent assay (ELISA), recombinant immunoblot assay (RIBA) or hepatitis C viral ribonucleic acid (HCV RNA) results.    

In June 1992, the Veteran was admitted to Hardin Memorial Hospital.  He had been at Ireland Army Community Hospital one day prior with a diagnosis of end-stage liver disease.  He had increasing jaundice, BUN, and creatinine.  He was transferred where dialysis facilities were available and he could be evaluated further.  It was noted he had A1AT.  The treating physician was Dr. Patel, who stated: "Questionable history of hepatitis, but patient does not know for sure-has been told several things.  No history of any recent alcohol consumed but has prior history of alcohol intake while he was in Viet Nam."  He had a thyroid disorder from Graves disease.  It was noted that he had evidence of surgery from an injury during the Vietnam War on the right knee.  

The assessment was liver cirrhosis with ascites; peritonitis from gram-negative infection; emphysema and cirrhosis from possibly A1AT; progressive jaundice and complications; hypothyroidism with past history of Graves disease; and renal failure.  

The clinical summary at death was also completed by Dr. Patel.  Dr. Patel stated the Veteran had been admitted to Ireland Army Hospital due to renal failure, heptorenal syndrome, and hyperkalemia.  He was transferred to Hardin Hospital.  His treatment was described, culminating in his death.  The final diagnoses included liver cirrhosis with encephalopathy secondary to A1AT; ascites secondary to liver cirrhosis; renal failure secondary to heptorenal syndrome; hyperkalemia, corrected with dialysis; emphysema secondary to A1AT deficiency; hypothyroidism; peritonitis from pseudomonas infection; impaction; cholelithiasis; and anemia of chronic disease.  The only procedures performed were right subclavian dialysis catheter and hemodialysis.  

In December 2005, the appellant submitted a letter by Dr. Patel, the Veteran's treating physician in 1992 at the time of his death.  He had multiple medical problems, the main problems being acute renal failure from liver cirrhosis and heptorenal syndrome.  He also had an infection in his blood stream (sepsis and septicemia from a staph infection, and he had profound renal failure).  Dr. Patel stated in the letter:

The patient gave a history of having liver cirrhosis from chronic active hepatitis, which is usually viral in origin.  The patient, according to history and to my best recollection, was told in the past that he probably had hepatitis and chronic liver cirrhosis from most likely exposure to blood transfusions in the past.  He did give a history of having blood transfusion during his enlistment in the Army.  In my best opinion, the patient died from liver failure and kidney failure, which was related most likely to his viral hepatitis, which he had in the remote past.  

The Veteran's risk factors for hepatitis C appear to be a transfusion of blood or blood product before 1992 (which, as explained, may have occurred in service) and hemodialysis before 1992 (although the only confirmed hemodialysis in the records is after the reported hepatitis).  It is unknown what type of hepatitis the Veteran had at death.  As explained above, VA normally requires certain laboratory findings for hepatitis, but these findings may not have been the standard of medical practice at the time of the Veteran's death.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action: 

1.  Request from NPRC in-patient/hospital service treatment records, specifically for hospitalization or surgeries in May 1968 at MHD 106th General Hospital, possibly in Japan, and in May to July 1968 from MHD USAH Fort Carson, Colorado.  Any PIES response should state whether the clinical record libraries of these hospitals are available for search, and, if so, whether the search was successful or not.  If these records cannot be obtained or found, so inform the appellant and document any negative reply for the record. 

2.  Request in-hospital and out-patient records for medical treatment as a retiree from February 1978 to July 1992 at Ireland Army Community Hospital, Fort Knox.  If unavailable, a negative reply must be placed in the file.  The reply must be responsive to the request.  If the records are unavailable, notify the appellant.  

3.  Request the in-hospital and out-patient records for medical treatment as a retiree from February 1990 to September 1991 at USAF Medical Center at Wright-Patterson AFB, Ohio.  If unavailable, negative reply must be placed in the file.  The reply must be responsive to the request.  If the records are unavailable, notify the appellant.  

4.  After the above development is completed (and regardless of whether or not there are new records in the file) transfer the claims file to an infectious diseases or another appropriate examiner for an opinion.  The examiner should be provided a copy of this remand together with the Veteran's entire claims folder.  The examiner should indicate that the claims folder has been reviewed in conjunction with preparation of an opinion.  

Following this review of the claims file, and medical evidence cited above, the examiner is asked to first state whether it is at least as likely as not (i.e., at least a 50 percent probability or more) that:  

(a) The Veteran's May 1968 combat injury to the leg was of such severity, given the medical procedures of the day, that any surgery or treatment may have included a blood transfusion;  

(b) The Veteran contracted or was found to have Hepatitis C;  

(c) The Veteran's chronic active hepatitis was causally related to active service;  

(d) The Veteran's "chronic active hepatitis" materially contributed to his death.  

Second, the examiner should opine whether it is at least as likely as not that the Veteran's death is related to his service-connected disabilities and whether any service-connected disabilities primarily caused, substantially or materially combined to cause, or aided or lent assistance to the production of death.  

Finally, the examiner should opine whether it is at least as likely as not that the Veteran's death is related to his service, to include as related to exposure to Agent Orange.  

The examiner is asked to provide a complete rationale for any opinion reached.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  Re-adjudicate the appellant's claim for service connection for cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

